Filed 10/7/22 P. v. Hoslett CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B320614
                                                         (Super. Ct. No. 2015037325)
      Plaintiff and Respondent,                               (Ventura County)

 v.

 RAYMOND JAMES
 HOSLETT,

      Defendant and Appellant.


      Raymond James Hoslett appeals from the postjudgment
order denying his petition for resentencing.1 We affirm.


         1Hoslett
                appealed from a petition for writ of habeas corpus,
which is not an appealable order. (In re Clark (1993) 5 Cal.4th
750, 767, fn. 7, superseded in other part by statute as stated in In
re Friend (2021) 11 Cal.5th 720, 739-740.) Nonetheless, his
petition sought resentencing based on new legislation and the
petition can be treated as a petition for resentencing, which is an
appealable order pursuant to Penal Code section 1237,
subdivision (b). (People v. Picklesimer (2010) 48 Cal.4th 330, 340,



                                                    1
       In 2020, Hoslett pleaded guilty to assault with a deadly
weapon and admitted he caused great bodily injury after stabbing
his victim in the chest. (Pen. Code,2 §§ 245, subd. (a)(1); 12022.7.)
He also admitted three prior “strikes” (§ 667, subds. (c) & (e)(2))
and two prior serious felony enhancements (§ 667, subd. (a)(1)).
The trial court sentenced him to 16 years in state prison (three
years for assault, a consecutive three years for the great bodily
injury enhancement, and a consecutive 5 years each for the two
prior serious felony enhancements). Pursuant to a plea
agreement, the court dismissed the strikes.
       Two years later, Hoslett moved for resentencing. The trial
court denied the petition. Hoslett also petitioned for habeas
corpus, arguing that the court illegally imposed the two five-year
enhancements for the prior serious felonies, and that his due
process rights were violated when the court failed to provide him
with a hearing on the sentencing enhancements and pretrial
mental health diversion.
       The trial court denied the habeas writ petition. The court
concluded that “none of the new legislation meaningfully impacts
[Hoslett]’s conviction or the imposition of the Penal Code section
667, subd. (a) enhancements.” The court noted that Hoslett was
sentenced after Senate Bill No. 1393’s amendments were effective
and “there is no indication that the Court was unaware of the
proper scope of its discretion.” The trial court found no due
process violation. The enhancements were imposed during the
sentencing hearing and Hoslett knowingly and voluntarily


Teal v. Superior Court (2014) 60 Cal.4th 595, 599-601.)

        2   Further unspecified statutory references are to the Penal
Code.



                                    2
pleaded guilty and admitted the allegations. Lastly, the court
found that Hoslett failed to make a prima facie case of eligibility
for mental health diversion and never requested a hearing.
      We appointed counsel to represent Hoslett in this appeal.
After examining the record, counsel filed an opening brief that
raises no arguable issues. We advised Hoslett that he had 30
days to personally submit any contentions or issues he wished us
to consider. Hoslett filed a supplemental brief in which he
concedes he is “not challenging the legality of my conviction” but
disputes the legality of the two prior serious felony
enhancements. He argues that the trial court did not exercise its
discretion in imposing each of the two five-year serious felony
enhancements, was not given a hearing on the enhancements,
and that the two prior serious felonies were “part of a group of
robberies that . . . ran concurrently to each other, and classified
as one crime-spree.” He requests that we vacate one of the
serious prior felony enhancements and “leave the remainder of
the plea agreement intact.”
      Because this appeal is from an order denying
postconviction relief rather than Hoslett’s first appeal of right
from a criminal conviction, he is not entitled to review pursuant
to People v. Wende (1979) 25 Cal.3d 436. (People v.
Serrano (2012) 211 Cal.App.4th 496, 501; People v. Cole (2020) 52
Cal.App.5th 1023, review granted Oct. 14, 2020, S264278.) We
nevertheless evaluate the arguments Hoslett presents in his
supplemental brief. (Cole, at p. 1040.)
      Hoslett is not entitled to relief. Senate Bill No. 1393 (2017-
2018 Reg. Sess.) (Senate Bill 1393) amended sections 667 and
1385 to give the trial court the discretion to strike serious felony
priors. The Governor signed the bill on September 30, 2018,




                                 3
effective January 1, 2019. (Stats. 2018, ch. 1013, §§ 1-2.) Here,
Hoslett was sentenced after Senate Bill 1393 was already in
effect. Nothing in the record reflects that the trial court was
unaware of its discretion under Senate Bill 1393 to strike the two
prior serious felonies. We “presume that a judgment or order of
the trial court is correct, ‘“[a]ll intendments and presumptions
are indulged to support it on matters as to which the record is
silent, and error must be affirmatively shown.”’ [Citation.]”
(People v. Giordano (2007) 42 Cal.4th 644, 666.)
       Hoslett was also not deprived of a hearing on the
enhancements, and there was no error in imposing the two
five-year enhancements. The sentence was imposed pursuant to
a plea agreement, in which Hoslett admitted the two serious
felony priors (two separate robbery convictions). Hoslett agreed
to the terms of the plea agreement at the sentencing hearing.
                             DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.



                                    BALTODANO, J.

We concur:


             GILBERT, P. J.         PERREN, J.


       Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                4
                    Anthony J. Sabo, Judge

               Superior Court County of Ventura

                ______________________________

      Suzan E. Hier, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.